 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. G&G Fire Sprinklers, Inc. and ters Local Union No. 669, United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFL±CIO. Case 32±CA±14651 July 11, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On March 22, 1996, the National Labor Relations ceptions, the decision of the administrative law judge directing that the Respondent, G&G Fire Sprinklers, Inc., make whole its employee Refugio Bejarano for loss of pay or benefits resulting from the Respondent's 
unfair labor practices in violation of the National Labor Relations Act. On August 5, 1996, the United States Court of Appeals for the Ninth Circuit entered its judgment enforcing the Board's Order. A controversy having arisen over the amount of backpay due discriminatees, on December 27, 1996, 
ance specification and notice of hearing alleging the amount due under the Board's Order, and notifying the 
ing with the Board's Rules and Regulations. Although fication, the Respondent failed to file an answer. On June 12, 1997, the General Counsel filed with the Board a Motion to Transfer Case to the Board and for Default Summary Judgment, with exhibits attached. On June 13, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
spondent again filed no response. The allegations in the motion and in the compliance specification are therefore undisputed. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer lations states: If the respondent fails to file any answer to the 
specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, ent's failure to file an answer, we deem the allegations 
in the compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the net back-ance specification and we will order payment by the 
Respondent of said amounts to the discriminatee, plus ment. ORDER The National Labor Relations Board orders that the fornia, its officers, agents, successors, and assigns, shall make whole Refugio Bejarano, by paying him the following amount, plus interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), 
minus tax withholdings required by Federal and state laws: $21,971.05. Dated, Washington, D.C. July 11, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 323 NLRB No. 215 